Exhibit 99 (b) UNCONSOLIDATED JOINT VENTURES OF THE TAUBMAN REALTY GROUP LIMITED PARTNERSHIP REAL ESTATE AND ACCUMULATED DEPRECIATION December 31, 2007 (in thousands) Initial Cost to Company Gross Amount at Which Carried at Close of Period Land Buildings, Improvements, and Equipment Cost Capitalized Subsequent to Acquisition Land BI&E Total Accumulated Depreciation (A/D) Total Cost Net of A/D Encumbrances Date of Completion of Construction or Acquisition Depreciable Life Shopping Centers: Arizona Mills, Tempe, AZ $ 22,017 $ 161,664 $ 4,739 $ 22,017 $ 166,403 $ 188,420 $ 58,167 $ 130,253 $ 136,016 1997 50 Years Fair Oaks, Fairfax, VA 7,667 36,043 60,896 7,667 96,939 104,606 50,525 54,081 140,000 1980 55 Years The Mall at Millenia, Orlando, FL 18,516 179,298 6,151 18,516 185,449 203,965 40,157 163,808 210,000 2002 50 Years Stamford Town Center, Stamford, CT 9,538 42,015 70,765 9,538 112,780 122,318 44,672 77,646 1982 40 Years Sunvalley, Concord, CA 350 66,010 10,609 350 76,619 76,969 50,286 26,683 125,880 1967 40 Years Waterside Shops at Pelican Bay Naples, FL 12,604 67,387 75,135 12,604 142,522 155,126 31,561 123,565 165,000 2003 40 Years Westfarms, Farmington, CT 5,287 38,638 109,266 5,287 147,904 153,191 72,091 81,100 195,441 1974 34 Years Other: Taubman Land Associates (Sunvalley), Concord, CA 42,697 42,697 42,697 42,697 30,000 2006 Peripheral Land 1,547 1,547 1,547 1,547 Construction in Process and Development Pre-Construction Costs 7,541 7,541 7,541 7,541 Total $ 120,223 $ 591,055 $ 345,102 $ 120,223 $ 936,157 $ 1,056,380 (1) $ 347,459 $ 708,921 The changes in total real estate assets and accumulated depreciation for the years ended December 31, 2007, 2006, and 2005 are as follows: Total Real Estate Assets Total Real Estate Assets Total Real Estate Assets Accumulated Depreciation Accumulated Depreciation Accumulated Depreciation 2007 2006 2005 2007 2006 2005 Balance, beginning of year $ 1,157,872 $ 1,076,743 $ 1,080,482 Balance, beginning of year $ (320,256 ) $ (363,394 ) $ (360,830 ) New development and improvements 78,885 48,800 67,023 Depreciation for year (33,173 ) (40,224 ) (47,403 ) Acquisitions 42,697 (2) Disposals/Write-offs 3,928 8,270 18,247 Disposals/Write-offs (3,907 ) (8,272 ) (18,251 ) Transfers In/(Out) 2,042 (3) 75,092 (4) 26,592 (5) Transfers In/(Out) (176,470 ) (2,096 ) (52,511 ) Balance, end of year $ (347,459 ) $ (320,256 ) $ (363,394 ) Balance, end of year $ 1,056,380 $ 1,157,872 $ 1,076,743 (6) (1) The unaudited aggregate cost for federal income tax purposes as of December 31, 2007 was $1.288 billion. (2) Includes costs related to the purchase of the land under Sunvalley, acquired by a 50% owned joint venture. (3) Includes costs related to The Pier Shops at Caesars, which became a consolidated center in 2007. (4) Primarily includes a $174.8 million transfer out of costs relating to Cherry Creek Shopping Center, which became a consolidated center in 2006, offset by a $176.5 million transfer in of costs relating to The Pier Shops at Caesars. (5) Includes costs relating to Woodland, which was sold in 2005. (6) Excludes costs related to the investment in The Pier Shops at Caesars, which was under construction.
